Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuda et al. (US PG. Pub. 2003/0053286).

Regarding claim 11 – Masuda teaches an electronic component (figs. 7 & 11 [title] Masuda states, “Shielded Strip Line Device”) comprising: a component body (30); a conductor (terminals 11, 12 and plate 10) comprising: a horizontal electrode portion (10 [paragraph 0031] Masuda states, “metal plate 10”) extending continuously through the component body (30); a first lead (11 [paragraph 0032] Masuda states, “lead terminals 11 and 12”) extending downwardly along a first side of the component body (30) from the horizontal electrode portion (figure 5 shows the claimed structure); and a second lead (12) extending downwardly along a second side of the component body (30) from the horizontal electrode portion (10); and an insulating layer (20 & 60 [paragraph 0036 & 0092] Masuda states, “dielectric oxide film 20…insulating substances 60”) disposed about the conductor (terminals 11, 12 and plate 10) along at least a portion of a length of the conductor (claimed structure shown in figures 7 and 11).

Regarding claim 12 – Masuda teaches the electronic component of claim 11, wherein the conductor (figs. 7 & 11, terminals 11, 12 and plate 10) does not include an coils or turns within the component body (30).

Regarding claim 13 – Masuda teaches the electronic component of claim 11, wherein each of the first (figs. 7 & 11, 11) and second (12) leads includes an insulated portion (60) coated by the insulating layer (60 & 20) and a distal exposed portion (exposed portion adjacent to insulated portion 60) uncovered by the insulating layer (20 & 60) such that the conductor (terminals 11, 12 and plate 10) is exposed at the distal portion (see figs 7 & 11).

Regarding claim 14 – Masuda teaches the electronic component of Claim 13, wherein the distal exposed portion (figs. 7 & 11, distal exposed portion of leads 11 and 12) extends from a distal end of each lead to a terminal edge (edge formed at the lower portion of the insulating layer 20/60) of the insulating layer (20 & 60), the terminal edge disposed at or above a bottom surface of the component body (fig. 7, 30; figure 7 shows the insulating layer 20/60 being above the bottom surface of the component body 30 and therefore appears to meet the claimed limitation).

Regarding claim 17 – Masuda teaches the electronic component of claim 11, wherein the insulating layer (figs. 7 & 11, 20/60) coats the horizontal electrode portion (10)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US PG. Pub. 2015/0255360) in view of Masuda et al.

Regarding claim 1 – Hsu teaches an electronic device (figs. 3A-3B,  [title] Hsu states, “Package on Package Structure”) comprising: an integrated device package (fig. 3A, lower structure having substrate 21 therein) comprising a substrate (21 [paragraph 0046] Hsu states, “packaging substrate 21”) and a package body (35 [paragraph 0052] Hsu states, “encapsulant 35”) over the substrate (21), and a hole (350 [paragraph 0052] Hsu states, “openings 350”) formed through the package body (35) to expose a conductive pad (fig. 2A’, 211b [paragraph 0032] Hsu states, “conductive pads 211b”) of the substrate (21); a component (32 [paragraph 0048] Hsu states, “electronic element 32”) mounted over the package body (35), the component (32) comprising a component body (body shown between top and bottom surfaces 32a and 32b) and a lead (220 [paragraph 0035] Hsu states, “conductive posts 220”) extending from the component body (32) through the hole (350; see fig. 3B), the lead (220) including a distal exposed portion (portion shown in contact with solder 211); and a conductive material (211 [paragraph 0038] Hsu states, “solder material 211”) that electrically connects the distal exposed portion to the conductive pad (211b) of the substrate (21; claimed structure shown in figure 3B).
 	Hsu fails to teach the lead including an insulated portion and a distal exposed portion, the insulated portion comprising a conductor and an insulating layer disposed about the conductor, the distal exposed portion being uncovered by the insulating layer such that the conductor is exposed at the distal portion
 	Masuda teaches an electronic device (figs. 7 & 11) having a lead (11/12 [paragraph 0031] Masuda states, “lead terminals 11 and 12”) wherein the lead includes an insulated portion (60 [paragraph 0092] Masuda states, “insulating substances 60”) and a distal exposed portion (exposed portion shown in figures 7 and 11), the insulated portion (60) comprising a conductor (conductor of leads 11/12) and an insulating layer (insulating layer shown of insulated portion 60) disposed about the conductor (see figures 7 and 11), the distal exposed portion being uncovered by the insulating layer such that the conductor is exposed at the distal portion (claimed structures shown in figures 7 and 11).
 	It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having a lead as taught by Hsu with the inclusion of an insulated portion having an insulating layer around the lead as taught by Masuda because Masuda states, “These insulating substances 60 prevent the creeping of solution in subsequent processes” [paragraph 0123]. Including an insulation layer will prevent moisture and dust from contaminating the conductive lead during the manufacturing process.

Regarding claim 2 – Hsu in view of Masuda teach the electronic device of Claim 1, wherein the distal exposed portion (Masuda; fig. 7 and 11, exposed lead portions of 11 and 12) extends from a distal end of the lead to a terminal edge of the insulating layer (60), the terminal edge disposed at or above a bottom surface of the component body (30; figure 7 shows the insulating layer 60 being above the bottom surface of the component body 30).

Claim(s) 1, 5, 7-10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US PG. Pub. 2015/0255360) in view of Kikuta (US PG. Pub. 2022/0255249).

Regarding claim 1 – Hsu teaches an electronic device (figs. 3A-3B,  [title] Hsu states, “Package on Package Structure”) comprising: an integrated device package (fig. 3A, lower structure having substrate 21 therein) comprising a substrate (21 [paragraph 0046] Hsu states, “packaging substrate 21”) and a package body (35 [paragraph 0052] Hsu states, “encapsulant 35”) over the substrate (21), and a hole (350 [paragraph 0052] Hsu states, “openings 350”) formed through the package body (35) to expose a conductive pad (fig. 2A’, 211b [paragraph 0032] Hsu states, “conductive pads 211b”) of the substrate (21); a component (32 [paragraph 0048] Hsu states, “electronic element 32”) mounted over the package body (35), the component (32) comprising a component body (body shown between top and bottom surfaces 32a and 32b) and a lead (220 [paragraph 0035] Hsu states, “conductive posts 220”) extending from the component body (32) through the hole (350; see fig. 3B), the lead (220) including a distal exposed portion (portion shown in contact with solder 211); and a conductive material (211 [paragraph 0038] Hsu states, “solder material 211”) that electrically connects the distal exposed portion to the conductive pad (211b) of the substrate (21; claimed structure shown in figure 3B).
 	Hsu fails to teach the lead including an insulated portion and a distal exposed portion, the insulated portion comprising a conductor and an insulating layer disposed about the conductor, the distal exposed portion being uncovered by the insulating layer such that the conductor is exposed at the distal portion.
  	Kikuta teaches an electronic device (fig. 2 [title] Kikuta states, “circuit apparatus”) having a lead (40a [paragraph 0042] Kikuta states, “terminals 40a”) wherein the lead (40a) includes an insulated portion (46 [paragraph 0042] Kikuta states, “insulation coating 46”) and a distal exposed portion (distal exposed portion 42 of lead 40a), the insulated portion (46) comprising a conductor (conductor within the insulated portion 46) and an insulating layer (layer of insulation of insulated portion 46) disposed about the conductor (claimed structure shown in figure 2), the distal exposed portion (distal exposed portion 42 of lead 40a) being uncovered by the insulating layer (46) such that the conductor is exposed at the distal portion (claimed structure shown in figure 2).
 	It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having a lead as taught by Hsu with the inclusion of an insulated portion having an insulating layer around the lead and exposing the distal portion as taught by Kikuta because Kikuta states, “with the insulation coating, it is possible to suppress the likelihood of the terminal main body being connected to the layers that do not serve as the connection partner” [paragraph 0024]. Including an insulated portion/insulating layer on the lead will help prevent electrical shorting.

Regarding claim 5 – Hsu in view of Kikuta teach the electronic device of claim 1, wherein the component (Hsu; fig. 3A, 32) comprises an inductor ([paragraph 0048] Hsu states, “The electronic element 32 can be an active element, such as a chip, or a passive element, such as a resistor, a capacitor or an inductor.”).

Regarding claim 7 – Hsu in view of Kikuta teach the electronic device of claim 1, wherein the package body (Hsu; fig. 3A, 35) comprises molding compound ([paragraph 0052] Hsu states, “encapsulant 35”).

Regarding claim 8 – Hsu in view of Kikuta teach the electronic device of claim 7, wherein the integrated device package (Hsu; fig. 3A, lower structure having substrate 21 therein) comprises one or a plurality of integrated device dies (20 [paragraph 0033] Hsu states, “semiconductor elements 20…chips”) mounted to the substrate (21), the integrated device dies at least partially embedded (claimed structure shown in figure 3A) in the molding compound (35).

Regarding claim 9 – Hsu in view of Kikuta teach the electronic device of claim 1, wherein the conductive material (Hsu; fig. 3A, 211) comprises solder (211 [paragraph 0038] Hsu states, “solder material 211”).

Regarding claim 10 – Hsu in view of Kikuta teach the electronic device of claim 1, wherein a distal end of the lead (Hsu; fig. 3B, 220) is spaced above the conductive pad (pad shown on substrate 21) and does not contact the conductive pad (claimed structure shown in figure 3B).

Regarding claim 18 – Hsu teaches a method of forming an electronic device (figs. 3A-3B,  [title] Hsu states, “Package on Package Structure”) with a package structure, the method comprising: providing a substrate (21 [paragraph 0046] Hsu states, “packaging substrate 21”) having a top surface (upper surface); mounting a package body (35 [paragraph 0052] Hsu states, “encapsulant 35”) on the top surface of the substrate (21); forming a hole through (350 [paragraph 0052] Hsu states, “openings 350”) the package body (35) to expose a conductive pad (fig. 2A’, 211b [paragraph 0032] Hsu states, “conductive pads 211b”) of the substrate (21); mounting a component (32 [paragraph 0048] Hsu states, “electronic element 32”) over the package body (35), wherein the component (32) comprises a component body (body shown between top and bottom surfaces 32a and 32b) and a lead (220 [paragraph 0035] Hsu states, “conductive posts 220”) extending from the component body through the hole (claimed structure shown in figure 3B), and the lead (220) comprises a distal exposed portion (portion shown in contact with solder 211); and electrically connecting the distal exposed portion (see fig. 3B) to the conductive pad of the substrate (21) via a conductive material (211 [paragraph 0038] Hsu states, “solder material 211”).
 	Hsu fails to teach the lead comprising an insulated portion and a distal exposed portion, the insulated portion comprising a conductor and an insulating layer disposed about the conductor.
  	Kikuta teaches a method of forming an electronic device (fig. 2 [title] Kikuta states, “circuit apparatus”) having a lead (40a [paragraph 0042] Kikuta states, “terminals 40a”) wherein the lead (40a) comprising an insulated portion (46 [paragraph 0042] Kikuta states, “insulation coating 46”) and a distal exposed portion (distal exposed portion 42 of lead 40a), the insulated portion (46) comprising a conductor (conductor within the insulated portion 46) and an insulating layer (layer of insulation of insulated portion 46) disposed about the conductor (claimed structure shown in figure 2).
	It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the method of forming an electronic device with a package substrate and a component having a lead as taught by Hsu with the inclusion of an insulated portion having an insulating layer around the lead as taught by Kikuta because Kikuta states, “with the insulation coating, it is possible to suppress the likelihood of the terminal main body being connected to the layers that do not serve as the connection partner” [paragraph 0024]. Including an insulated portion/insulating layer on the lead will help prevent electrical shorting.

Claim(s) 2-4 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. in view of Kikuta as applied to claim 1, and further in view of Arai (JP59155154).

Regarding claim 2 – Hsu in view of Kikuta teach the electronic device of claim 1, but fails to teach wherein the distal exposed portion extends from a distal end of the lead to a terminal edge of the insulating layer, the terminal edge disposed at or above a bottom surface of the component body.
 	Arai teaches a component (fig. 2 [title] Arai states, “semiconductor device”) having a component body (1) and a lead (3) having a distal exposed portion (distal exposed portion of lead 3) wherein the distal exposed portion extends from a distal end of the lead (3) to a terminal edge of the insulating layer (4 [paragraph 0003] Arai states, “4…Insulating film”), the terminal edge (edge formed at the end of the insulating layer 4) disposed at or above a bottom surface of the component body (1).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having a lead with an insulating layer therein as taught by Hsu in view of Kikuta with the terminal edge (formed by the edge of the insulating layer) is disposed at or above a bottom surface of the component body as taught by Arai because Arai states regarding its component features, “realizing miniaturization including peripheral circuits” [paragraph 0001]. Additionally the lead will have increased flexibility/surface area (with no insulating layer below the component body) when being joined to a pad.

Regarding claim 3 – Hsu in view of Kikuta and Arai teach the electronic device of Claim 2, but fails to teach wherein the terminal edge is disposed at a distance in a range of 0 mm to 1.2 mm above the bottom surface of the component body.
  	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the terminal edge at a distance between 0 mm to 1.2 mm above the bottom surface of the component body, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Controlling the amount of the insulating layer upon the lead helps in positioning the lead as well as miniaturization as discussed by Arai in paragraph 0001 as discussed in the rejection to claim 2 above.

Regarding claim 4 – Hsu in view of Kikuta and Arai teach the electronic device of claim 2, wherein the insulating portion (Arai; fig. 2, 4) extends from the component body (1) to the terminal edge (area shown where the insulating portion 4 ends on the lead 3).
 	
Regarding claim 19 – Hsu in view of Kikuta teach the method of Claim 18, but fail to explicitly teach the method further comprising uncovering the distal exposed portion such that the conductor is exposed at the distal portion, wherein uncovering the distal exposed portion comprises uncovering the distal exposed portion such that the distal exposed portion extends from a distal end of the lead to a terminal edge of the insulating layer, and the terminal edge is disposed at or above a bottom surface of the component body.
 	Arai teaches a method of forming an electronic device (fig. 2 [title] Arai states, “semiconductor device”) with a package structure the method further comprising uncovering the distal exposed portion (distal exposed portion of lead 3) such that the conductor (conductor of lead 3) is exposed at the distal portion (see fig. 2), wherein uncovering the distal exposed portion comprises uncovering the distal exposed portion such that the distal exposed portion extends from a distal end of the lead to a terminal edge  (edge formed at the end of the insulating layer 4) of the insulating layer (4), and the terminal edge  (edge formed at the end of the insulating layer 4) is disposed at or above a bottom surface of the component body (1; claimed structure shown in figure 2).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having a lead with an insulating layer therein as taught by Hsu in view of Kikuta with the terminal edge (formed by the edge of the insulating layer) is disposed at or above a bottom surface of the component body as taught by Arai because Arai states regarding its component features, “realizing miniaturization including peripheral circuits” [paragraph 0001]. Additionally the lead will have increased flexibility/surface area (with no insulating layer below the component body) when being joined to a pad.

Regarding claim 20 – Hsu in view of Kikuta and Arai teach the method of claim 19, but fail to teach wherein uncovering the distal exposed portion comprises uncovering the distal exposed portion such that the terminal edge is disposed at a distance in a range of 0 mm to 2 mm above the bottom surface of the component body.
  	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the terminal edge at a distance between 0 mm to 2 mm above the bottom surface of the component body, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Controlling the amount of the insulating layer upon the lead helps in positioning the lead as well as miniaturization as discussed by Arai in paragraph 0001 as discussed in the rejection to claim 2 above.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. in view of Kikuta as applied to claim 5 above, and further in view of McElheny et al. (US Patent 4801912).
 	
Regarding claim 6 – Hsu in view of Kikuta teach the electronic device of claim 5, but fails to teach wherein the inductor comprises a conductive material and a ferrite material in which the conductive material is encased, the insulating layer covering the conductive material embedded in the ferrite material.
 	McElheny teaches an electronic device (figs. 1-2 [title] McElheny states, “Surface Mountable Electronic Device”) wherein the inductor (10 [column 2 lines 67-68] McElheny states, “the discrete electronic device is an inductor wherein body 14 includes a core 20 and a winding 22 extending along core 20”) comprises a conductive material (16 [column 3 lines 48-49] McElheny states, “electrical contact with the corresponding one of leads 16, 18”) and a ferrite material (20 [column 4 lines 58-59] McElheny states, “core 20 can be of phenolic material, powdered iron or ferrite material”) in which the conductive material is encased (claimed structure shown in figure 2), the insulating layer (30) covering the conductive material embedded in the ferrite material ([column 6 lines 16-20] McElheny states, “The electrical insulating material, for example a high-grade, thermosetting epoxy material, is introduced to mold 80 filling the interior and encapsulating the core 20, winding 22 in portions of leads 16, 18 contained within mold 80”).
	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having an inductor as taught by Hsu in view of Kikuta with the inductor having a conductive material surrounded by a ferrite material and an insulating layer covering the conductive material as taught by McElheny because McElheny states, “It is a more particular object of this invention to provide such a device in the form of an inductor wherein interruption of the magnetic field is minimized or avoided” [column 1 lines 42-45].

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al.

Regarding claim 15 – Masuda teaches the electronic device of Claim 14, but fails to explicitly teach wherein the terminal edge is disposed at a distance in a range of 0 mm to 2 mm above the bottom surface of the component body.
  	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the terminal edge at a distance between 0 mm to 2 mm above the bottom surface of the component body, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Having the insulating layer with a certain length will prevent shorting between leads when soldering the electronic device to a pad.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al. in view of Sakai et al. (US PG. Pub. 2014/0251670).

Regarding claim 16 – Masuda teaches the electronic component of claim 13, but fails to teach wherein the distal exposed portion is plated with a solderable material.
 	Sakai teaches an electronic component (fig. 1, 1) having a distal exposed portion (distal exposed portion of lead 5) wherein the distal exposed portion is plated with a solderable material ([paragraph 0033] Sakai states, “the outer surface of each columnar conductor 5 may be gold (Au)-plated”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic component having a distal exposed portion as taught by Masuda with the distal exposed portion being plated with a solderable material (Au) as taught by Sakai because Sakai states, “This improves the wettability of the solder 10” [paragraph 0033].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

 	Lamson et al. (US PG. Pub. 2002/0089069) wire having insulation within an encapsulation.
 	Yin et al. (US PG. Pub. 2011/0228507) discloses an inductor with leads extending into an encapsulation.
 	Francis (US PG. Pub. 2016/0088754) inductor coil with terminals passing through a spacer
 	Ye (US Patent 9559043) discloses a lead frame having an inductor connected to leads within an encapsulant. 	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847